          Case 1:11-cr-00892-RMB Document 356 Filed 08/13/19 Page 1 of 2



                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street
                                                    New York, New York 10007



                                                     August 12; ·· rn.=g==:
                                                                  ;sDC ~'DNY

BY HAND                                                            DOCUMENT
Honorable Richard M. Berman                                      ·I ELECTRONICALLY          FILED
United States District\Judge                                     l DOC#: _ _ _---:---;-:--
United States Courthouse
500 Pearl Street
                                                                 l, DATE FILED:     <?. {1'3/ I j
New York, New Yor 10007

               Re :   United States of America v. Jasoda Ramoutar
                      Court No.: 11 CR 0892 (RMB)

Dear Judge Berman:

        On March 5, 2013, the above-referenced defendant was ordered to pay restitution in the
amount of $871,845.95. Defendant has made payments totaling $17,315 .71 toward restitution.
Defendant's last payITtent was on April 11 , 2019, and she has not responded to the Government's
request that she resume making voluntary monthly payments. The Government has therefore
filed an application fo[ a writ of garnishment of the defendant's wages pursuant to the Federal
Debt Collection Procepures Act ("FDCPA") of 1990. 28 U.S.C. § 3205. Courtesy copies of the
application and the Clerk' s Notice of Post Judgment Garnishment are enclosed.

       The FDCPA's ~rocedure for obtaining a writ of garnishment is as fo Hows: The
Government must submit an application for a writ of garnishment. 28 U.S.C. § 3205(b). If the
Court determines that the requirements of the FDCP A are satisfied, the Court shall issue a writ of
garnishment. 28 U.S .<C. § 3205(c)(l). The Government shall then serve the garnishee and the
defendant with a copy of the writ. 28 U.S.C. § 3205(c)(3). The garnishee must file an answer
and, within 20 days o receipt of the answer, the defendant or the Government may file a written
objection to the answe and reque~t a hearing. 28 U.S.C. § 3205(c)(5). If no hearing is
requested, the Court shall enter an order directing the garnishee as to the disposition of the
defendant's nonexemJI interest in the property. 28 U.S .C. § 3205(c)(7).
        Case 1:11-cr-00892-RMB Document 356 Filed 08/13/19 Page 2 of 2


Honorable Richard M. Berman
                                                                                                     -2-
                   I

               The Government therefore respectfully requests that the Court grant the Government' s
application and issub a writ of garnishment pursuant to 28 U.S.C. § 3205(c)(l).   ·



                                                    Respectfully,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney



                                             By:

                                                   Assi tant United States Attorney
                                                   Telephone No. : (212) 637-2712
                                                   Fax No. :       (212) 637-2717


enc.




                                                                7?-4.~ "•~Al
                                          SO ORDERED:
                                          Date:   t /t, /I,
                                                                    I,''    ,·: P lall,   U.S.D.J.
